DETAILED ACTION
Status of the Claims
Claims 1-13 are currently pending. 

Comments
Claims 14-20 were withdrawn from the consideration by applicant on 8/28/2020 after a restriction requirement issued on 6/29/2020. 
Therefore claims 14-20 would not be considered further in this OA.

Applicant’s record for the application number is currently identified as 15/706182; the correct application number should be 16/126913.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3,  6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker (US 20170292893) in view of Davis (US 20170134182), in view of Mahar (US 20170292893).
Regarding claim 1, Bunker disclosed a water detection system, comprising
a communication interface configured to send a reporting message indicative of data collected by at least one appliance to a central server; and
[0026] FIG. 1 is an example of a communications system 100 in accordance with various aspects of the disclosed leak detection systems and related methods. In some embodiments, the communications system 100 may include one or more sensor units 110, local computing device 
Bunker did not disclose the sensor data indicative of a user of the at least on appliance;
a controller configured to receive an analysis message from the central server based on an analysis of the sensor data indicative of the user,
First, Bunker disclosed [0033] In alternate embodiments, remote computing device 140 may process the data received from the one or more sensor units 110, via network 125 and server 130, to obtain information relevant to a water leak determination. {remote computing device 140 thus a controller}
[0035] The server 130 may perform additional processing on signals received from the sensor units 110 or local computing devices 115, 120, or may simply forward the received information to the remote computing device 140 and control panel 135. {“The server 130 may perform additional processing on signals received” thus an analysis message from the central server}
[0037] Additionally, as described in further detail herein, software (e.g., stored in memory) may be executed on a processor of the server 130. Such software (executed on the processor) may be operable to cause the server 130 to monitor, process, summarize, present, and/or send a signal associated with resource usage data.
occupancy module 310 may receive data from one or more kitchen appliances that indicate that a user is in the kitchen cooking. The occupancy module 310 may receive sensor data from one or more users' beds that indicate that someone is in a specific bed. The data from the bed may, in combination with the time of day (e.g., after 10:00 p.m.) and settings of the HVAC system and/or security system, may provide a high probability that the person is asleep, and therefore less likely to consume any additional water from appliances that are unable to run on time delay.
Bunker and Mahar are considered to be analogous art because they pertain to a home automation system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the sensor data indicative of a user of the at least on appliance; a controller configured to receive an analysis message from the central server based on an analysis of the sensor data indicative of the user for Bunker’s system in order to make better determination.
wherein the analysis message indicates a condition of water from the at least one appliance or a condition of water in a geographic area associated with the at least one appliance,
[0032] For example, one sensor unit 110 may measure total water usage for a home, while another sensor unit 110 (or, in some embodiments, the same sensor unit 110) may detect water usage by individual water usage sources in the home (e.g., faucets, appliances, sprinkler systems, etc.). 
remote computing device 140 may process the data received from the one or more sensor units 110, via network 125 and server 130, to obtain information relevant to a water leak determination. {remote computing device 140 thus a controller}
	Bunker did not disclose wherein the controller is configured to provide an alert in response to the analysis message.
	Davis teaches a home automation system wherein [0192] service platform 500 preferably generates a message for smartphone 10 warning consumers that a peak demand period is expected at a particular time.
Bunker and Davis are considered to be analogous art because they pertain to a home automation system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the controller is configured to provide an alert in response to the analysis message for Bunker’s system in order to alert the user a particular event.
Regarding claim 2, Bunker disclosed [0007] In one example, receiving total water usage data may include at least one of receiving water usage data from a water utility company, receiving water usage data from a flow meter located in a water main of the home.
	Regarding claim 3, the claim is interpreted and rejected as claim 1-2.
	Regarding claim 6, Bunker disclosed [0032] In some embodiments, the one or more sensor units 110 may be sensors configured to conduct periodic or ongoing automatic measurements related to water usage, leak detection, occupancy and/or user behavior. Each sensor unit 110 may be capable of sensing multiple parameters, or alternatively, separate sensor units 110 may monitor separate parameters. For example, one sensor unit 110 may measure total a variety of user activities, such as determining whether the user is sleeping, participating in a certain activity, or located in a certain room for a period of time.
	Regarding claim 7, Bunker disclosed [0074] The leak detection notice 730 may include various messages and/or information. In one example, the leak detection notice includes a probability of a water leak. In another example, the leak detection notice 730 includes a potential source of the leak and/or location for the leak (e.g., a sprinkler system versus an appliance such as a dishwasher, a water main, a toilet, a faucet, or the like.)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker (US 20170292893) in view of Davis (US 20170134182), in view of Mahar ((US 20170292893), in view of Mahar (US 20160234034).
Regarding claim 4, Bunker did not disclose wherein the data collected by at least one appliance is related to at least one of illness, malnutrition, or dehydration.
	Mahar teaches a home automation system wherein [0011] In some embodiments, where user data monitoring indicates that the user is sick (or asleep), for example by detecting user coughing or increased user temperature, the home automation system may operate various functions to accommodate the user's unwell state.
Bunker and Mahar are considered to be analogous art because they pertain to a home automation system. Therefore, it would have been obvious to one of ordinary skills in the art .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker (US 20170292893) in view of Davis (US 20170134182), in view of Mahar ((US 20170292893), in view of Yates (US 20190135657).
Regarding claim 5, Bunker did not disclose wherein the data collected by at least one appliance is indicative of a bacterium or virus.
Yates teaches a system for monitoring and controlling water flow wherein    [0047] Arrows 11 and 13 show the direction of flow of water through the device. The apparatus 2 also has an outlet pipe 12 for water which has been analyzed and which flows out of the apparatus 2 for use by a user. Within the apparatus 2 are the testing apparatus, including probes/water quality testers 14. One or more of sensors 14 can detect and provide information about water quality and quantity, including, for example, the presence and/or concentration of elements in the water, such as (a) pathogens such as, for example, microorganisms, such as bacteria (including, but not limited to, E. coli, Heterotrophic Plate Count, total coliforms), enteric viruses and parasites (including, but not limited to Legionella, Cryptosporidium, Giardia lamblia);
Bunker and Yates are considered to be analogous art because they pertain to a system for monitoring and controlling water. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate t the data . 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker (US 20170292893) in view of Davis (US 20170134182), in view of Mahar ((US 20170292893), in view of Ebrom (US 20160218884).
Regarding claim 9, Bunker did not disclose further comprising a filter, wherein the controller is configured to change a parameter of the filter in response to the analysis message.
Ebrom teaches a home automation system wherein [0639] For example, the filter cartridge B5050 can send the appliance B5034 information regarding volume capacity, flow rating, filtration capabilities, and time/temperature dependence of the filter cartridge B5050. The appliance B5034 can use this information to modify filter cartridge parameters stored in the system, such as by changing a filter cartridge life algorithm. This also enables the use of a number of different filter cartridges because as long as a desired filter cartridge is configured for insertion into the cartridge housing B5056, the appliance B5034 can discover the characteristics of the filter cartridge in order to learn how to implement it correctly.
Bunker and Ebrom are considered to be analogous art because they pertain to a home automation system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a filter, wherein the controller is configured to change a parameter of the filter in response to the analysis message for Bunker’s system in order to achieve better quality of the water.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker (US 20170292893) in view of Davis (US 20170134182), in view of Mahar (US 20170292893), in view of Ebrom (US 20160218884), in view of Larsen (US 5800701).
Regarding claim 10, Bunker did not disclose wherein the parameter includes a particle size trap, a thickness, or a variable path selected in response to the analysis message.
Larsen teaches an apparatus for the filtering of liquid wherein Basic specification parameters for a filter comprise the mesh size which substantially determines which particle sizes are withheld or, alternatively, allowed through, as well as the pressure differential required to force the liquid through the filter. Depending on the operating conditions, such as the characteristics of the materials to be filtered out and the desired capacity, requirements to maintenance, longevity, etc., a wide variety of different specific technical filter embodiments are available. (col. 1, line 15-19)
Bunker and Larsen are considered to be analogous art because they pertain to a water system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the parameter includes a particle size trap in response to the analysis message for Bunker’s system in order to achieve the desired result.


s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker (US 20170292893) in view of Davis (US 20170134182), in view of Mahar (US 20170292893), in view of Schuster (US 20150251922).
Regarding claim 11, Bunker did not disclose further comprising: a water dispenser configured to selectively insert an additive to the water in response to the analysis message.
Schuster teaches a home automation system wherein [0062] FIG. 8A shows an example of an above sink/counter sensor 230a comprising a magnetic proximity switch (e.g., a reed switch or a Hall Effect switch) and a manual tactile push button switch 803. In other embodiments, only a magnetic proximity switch or a manual tactile push button switch may be included. Either switch, when actuated, will cause the sensor 230a to communicate a signal to the control unit 227 to initiate provision of filtered water, refrigerated water, and/or an amount of carbonation, flavor, and/or additive through the faucet 103 if water is flowing.
Bunker and Schuster are considered to be analogous art because they pertain to a home automation system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a water dispenser configured to selectively insert an additive to the water in response to the analysis message for Bunker’s system in order to achieve the desired result.
Regarding claim 12, the claim is interpreted and rejected as claim 11.
Regarding claim 13, the claim is interpreted and rejected as claim 11.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 8 is allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685